NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 MICHAEL JAMES HICKS,                            No. 15-17255

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-01332-EFB

   v.
                                                 MEMORANDUM*
 M. BOBBALLA; et al.,

                  Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                 Edmund F. Brennan, Magistrate Judge, Presiding**

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California state prisoner Michael James Hicks appeals pro se from the

district court’s judgment denying him leave to proceed in forma pauperis in his 42


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging constitutional violations in connection with his

medical treatment. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s interpretation and application of 28 U.S.C. § 1915(g),

Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of

discretion its denial of leave to proceed in forma pauperis, O’Loughlin v. Doe, 920
F.2d 614, 616 (9th Cir. 1990). We reverse and remand.

       The district court improperly denied Hicks’ request to proceed in forma

pauperis because Hicks made plausible allegations that he was “under imminent

danger of serious physical injury” at the time he lodged the complaint, including

that the inadequate physical therapy he received caused paralysis in his left arm

and his prescribed pain medication puts him at heightened risk for liver disease

because he suffers from hepatitis C. 28 U.S.C. § 1915(g); see also Andrews, 493
F.3d at 1055 (an exception to the three-strikes rule exists “if the complaint makes a

plausible allegation that the prisoner faced ‘imminent danger of serious physical

injury’ at the time of filing”).

       REVERSED and REMANDED.




                                          2                                   15-17255